Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 6, 8, 11-19 and 21-25 are pending.
This action is responsive to the Amendment filed on 5/9/2022.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/9/2022 has been entered. 

Response to Arguments
Applicant’s arguments and amendments with regards to the 35 U.S.C. § 102 and 103 rejection of claim(s) 1-4, 6, 8, 11-19 and 21-25 have been considered, but are not persuasive. Applicant argues that the cited references fail to teach the new limitations in the current amended claims.
Applicant’s arguments do not apply to the current rejection; examiner has relied on new reference(s) Moehrle (US 20140219500 A1) in the current rejection below, to teach the new limitations in the current amended claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8, 11-19, 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Collins (US 20060274928 A1) in view of Fitzmaurice (US 20040141010 A1) and Moehrle (US 20140219500 A1).

Regarding claim 1, Collins teaches a system for context aware medical recommendations, comprising: a display device configured to display a user-identified medical image of a subject and a menu that includes a findings tool and a measurement tool (Collins Fig. 3B, [49, 50] patient medical image is displayed and menu includes tools for findings and measurements); 
an input device configured to receive a first user input identifying a location of a finding of interest in a region of interest with the findings tool and a second user input identifying a type of the finding from a displayed list of types of possible findings for the region of interest (Collins Fig. 3B, [49, 50, 67], user may identify a location and region of interest and based on analysis- list of findings may be displayed, user may select finding from the list); 
context unit configured to determine a first context including at least one of a context of the finding (Collins [55, 57] various contexts for the medical image and findings may be determined); and 
a recommendation engine configured to identify at least one suggested recommendation for the finding according to a medical guideline for the type of the finding and the first context (Collins [58, 63, 65] list of diagnoses may be displayed based on predetermined thresholds and guidelines for various findings or user selected finding); and 
wherein the display is further configured to display a summary window that includes the type of finding and a user selected at least one suggested recommendation (Collins Fig. 6, [63, 67, 73, 75] user may select specific diagnosis, diagnosis and finding may be displayed to the user).

Collins does not specifically teach a display device configured to display a user-positionable menu over a sub-portion of the user-identified medical image.
However Fitzmaurice teaches a display device configured to display a user-positionable menu over a sub-portion of content (Fitzmaurice [31, 37] menu may be displayed over a portion of displayed content).
It would have been obvious to one of an ordinary skill in the art at the effective filing date of the claimed invention, to substitute the menu of Collins with a ring menu with a transparent center as taught by Fitzmaurice to achieve the predictable result of displaying a menu over displayed medical image which is positionable to a region of interest and that includes a findings tool and a measurement tool (Fitzmaurice [31, 37]).

Collins further teaches displaying one or more recommended actions (Collins claim 23).

Collins and Fitzmaurice does not specifically teach a recommendation engine configured to identify at least one suggested recommended action for the finding according to a medical guideline for the type of the finding and the first context; wherein the display is further configured to display a summary window that includes the type of finding and a user selected recommended action from the at least one recommended action
However Meohrle teaches a recommendation engine configured to identify at least one suggested recommended action for the finding according to a medical guideline for the type of the finding and the first context; wherein the display is further configured to display a summary window that includes the type of finding and a user selected recommended action from the at least one recommended action (Meohrle Figs. 11a-C and 14, [76, 77, 79, 90] based on user profile, finding type and guidelines- follow-up care recommendations are displayed, recommendations may specify guideline used, user can select specific recommended follow-up care(s) which are displayed in report).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have incorporated the concept taught by Meohrle of a recommendation engine configured to identify at least one suggested recommended action for the finding according to a medical guideline for the type of the finding and the first context; wherein the display is further configured to display a summary window that includes the type of finding and a user selected recommended action from the at least one recommended action, into the invention suggested by Collins and Fitzmaurice; since both inventions are directed towards analyzing medical images and providing recommendations based on context and guidelines, Collins teaches displaying one or more recommended actions, and incorporating the teaching of Meohrle into the invention suggested by Collins and Fitzmaurice would provide the added advantage of allowing a user to view computer generated recommended actions based on finding type, guidelines and user context, and the combination would perform with a reasonable expectation of success (Meohrle Figs. 11a-C and 14, [76, 77, 79, 90]).

Regarding claim 2, Collins, Fitzmaurice and Meohrle teach the invention as claimed in claim 1 above. Collins further teaches wherein the context unit is further configured to determine a second context of the medical image; generate the list of the types of possible findings based on the second context of the medical image; and display on the display device the list of the types of possible findings (Collins Fig. 3B, [49, 50, 67], user may identify a location and region of interest and based on analysis- list of findings may be displayed, user may select finding from the list).

Regarding claim 3, Collins, Fitzmaurice and Meohrle teach the invention as claimed in claim 1 above. Collins further teaches wherein the findings include identification of at least one abnormality, and at least one quantitative measure of the identified at least one abnormality (Collins Fig. 3B, [49, 50, 67], user may identify a location and region of interest and based on measurements within region of interest, and identified abnormalities- list of findings may be displayed, user may select finding from the list).

Regarding claim 4, Collins, Fitzmaurice and Meohrle teach the invention as claimed in claim 1 above. Collins does not specifically teach wherein the recommendation engine identifies the medical guideline from a plurality of medical guidelines based on the first context, the identified medical guideline indicates a follow up action for the type of the finding for the region of interest, and the recommended action includes the follow up action from the identified medical guideline
However Meohrle teaches wherein the recommendation engine identifies the medical guideline from a plurality of medical guidelines based on the first context, the identified medical guideline indicates a follow up action for the type of the finding for the region of interest, and the recommended action includes the follow up action from the identified medical guideline (Meohrle Figs. 11a-C and 14, [76, 77, 79, 90] guideline may be selected based on user profile, based on user profile, finding type and guidelines- follow-up care recommendations are displayed, recommendations may specify guideline used, user can select specific recommended follow-up care(s) which are displayed in report).

Regarding claim 8, Collins, Fitzmaurice and Meohrle teach the invention as claimed in claim 1 above. Collins does not specifically teach wherein the at least one recommended action includes an identification of the guideline and a rule which maps the finding and the first context to the at least one recommended action.
	However Meohrle teaches wherein the at least one recommended action includes an identification of the guideline and a rule which maps the finding and the first context to the at least one recommended action (Meohrle Figs. 11a-C and 14, [76, 77, 79, 90] recommendations may specify guideline used and indicate user profile indications used for rules).

Claim 11, is for a method performing instructions similar in scope to the instructions executed by the system of claim 1, and is rejected under the same rationale. 
Collins does not specifically teach identifying a list of predetermined recommended actions for the finding according to the type of the finding, a medical guideline for the type of the finding and that includes multiple recommended actions for the type, and the first context; receiving a second input identifying at least one recommended action from the list of the predetermined recommended actions; displaying a summary window that includes the type of finding and a user selected recommended action 
	However Meohrle teaches identifying a list of predetermined recommended actions for the finding according to the type of the finding, a medical guideline for the type of the finding and that includes multiple recommended actions for the type, and the first context; 
receiving a second input identifying at least one recommended action from the list of the predetermined recommended actions; 
displaying a summary window that includes the type of finding and a user selected recommended action (Meohrle Figs. 11a-C and 14, [76, 77, 79, 90] based on user profile, finding type and guidelines- follow-up care recommendations are displayed, recommendations may specify guideline used, user can select specific recommended follow-up care(s) which are displayed in report).

Claims 12, 13 and 18 are dependent on claim 11 above, are for a method performing instructions similar in scope to the instructions executed by the system of claim 2, 3 and 8 respectively, and are rejected under the same rationale.

Regarding claim 14, Collins, Fitzmaurice and Meohrle teach the invention as claimed in claim 11 above. Collins does not specifically teach identifying the medical guideline, wherein identifying the medical guideline includes selecting a medical guideline from a plurality of medical guidelines based on the first context, and the plurality of medical guidelines includes at least the Fleischner Society medical guideline and the Breast Imaging-Reporting and Data System medical guideline
	However Meohrle teaches identifying the medical guideline, wherein identifying the medical guideline includes selecting a medical guideline from a plurality of medical guidelines based on the first context, and the plurality of medical guidelines includes at least the Fleischner Society medical guideline and the Breast Imaging-Reporting and Data System medical guideline Meohrle Figs. 11a-C and 14, [84, 90, 76, 77, 79, 90] guidelines are selected based on context, guidelines can include Fleischner Society medical guideline and the Breast Imaging-Reporting and Data System medical guideline).

Regarding claim 15, Collins, Fitzmaurice and Meohrle teach the invention as claimed in claim 11 above. Collins does not specifically teach wherein the identified medical guideline is a non-mandatory medical guideline or optional medical guideline.
	However Meohrle teaches wherein the identified medical guideline is a non-mandatory medical guideline or optional medical guideline (Meohrle Fig. 14, user may select one of multiple options).

Regarding claim 16, Collins, Fitzmaurice and Meohrle teach the invention as claimed in claim 11 above. Collins does not specifically teach wherein determining the second context of the medical image includes using information retrieved from at least one of: metadata corresponding to the medical image or patient information obtained from natural language processing of prior reports about the patient
	However Meohrle teaches wherein determining the second context of the medical image includes using information retrieved from …patient information obtained from natural language processing of prior reports about the patient (Meohrle [72] NLP may be used to extract patient data from reports).

Regarding claim 17, Collins, Fitzmaurice and Meohrle teach the invention as claimed in claim 11 above. Collins does not specifically teach wherein the at least one suggested recommendation includes limiting a plurality of suggested recommendations according to the context.
	However Meohrle teaches wherein the at least one suggested recommendation includes limiting a plurality of suggested recommendations according to the context (Meohrle Figs. 11a-C and 14, [76, 77, 79, 90] based on user profile, finding type and guidelines- follow-up care recommendations are displayed).

Regarding claim 19, Collins, Fitzmaurice and Meohrle teach the invention as claimed in claim 11 above. Claim 11 further teaches wherein displayed content is a user identified medical image. Collins does not specifically teach wherein the user-positionable menu includes a transparent sub-region, and a portion of the displayed user-identified medical image behind the user-positionable menu is visible through the transparent sub-region, and further including: 
positioning the user-positionable menu about a region of interest in the displayed user-identified medical image such that the region of interest is visible through the transparent sub-region and based on a user input.
However Fitzmaurice teaches wherein the user-positionable menu includes a transparent sub-region, and a portion of the displayed content behind the user-positionable menu is visible through the transparent sub-region, and further including: positioning the user-positionable menu about a region of interest in the displayed content such that the region of interest is visible through the transparent sub-region and based on a user input (Fitzmaurice [31, 36, 37] menu may be positioned based on user input location, content may be visible through the ring menu, ring menu may be opaque). 

Regarding claim 21 Collins, Fitzmaurice and Meohrle teach the invention as claimed in claim 19 above. Collins does not specifically teach wherein the user-positionable menu includes an opaque ring shaped region surrounding the transparent sub-region.

However Fitzmaurice teaches wherein the user-positionable menu includes an opaque ring shaped region surrounding the transparent sub-region (Fitzmaurice [31, 36, 37] menu may be positioned based on user input location, content may be visible through the ring menu, ring menu may be opaque).

Regarding claim 22, Collins, Fitzmaurice and Meohrle teach the invention as claimed in claim 21 above. Claim 21 further teaches wherein the findings tool and the measurement tool are located on the user-positionable menu.
Collins does not specifically teach wherein the findings tool and the measurement tool are located at different arc segments of the user-positionable menu.
However Fitzmaurice teaches wherein different menu tools are located at different arc segments of the user-positionable menu (Fitzmaurice [31, 36, 37], Figs 16-18, different arc segments of the ring menu may correspond to different menu tools).

Regarding claim 23 Collins, Fitzmaurice and Meohrle teach the invention as claimed in claim 11 above. Collins further teaches taking a quantitative geometric measurement of the finding in the region of interest with the measurement tool; displaying a label identifying a type of the quantitative geometric measurement and a numerical value of the quantitative geometric measurement in connection with the finding (Collins [55, 56, 58, 67, 68, 69] measurements may be determined for region of interest, findings and annotations related to the measurements may be displayed on the image, summary or report may display measurements, findings and diagnoses selected by user).
	Collins does not specifically teach displaying the summary window with the type of finding, the user selected sub-set of the list of the predetermined recommended actions, and the value of the measurement.
	However Meohrle teaches displaying the summary window with the type of finding, the user selected sub-set of the list of the predetermined recommended actions, and the value of the measurement (Meohrle Fig. 14, measurement may be displayed (7mm nodule) Also see [84, 90, 76, 77, 79, 90]).


Claim 24 is a non-transitory computer readable medium storing instructions similar in scope to the method of claims 19 and 23, and is rejected under the same rationale. Collins further teaches a non-transitory computer readable medium encoded with computer executable instructions, which, when executed by a processor of a computing system, causing the processor to (Collins [43}).

Regarding claim 25, Collins, Fitzmaurice and Meohrle teach the invention as claimed in claim 24 above. Collins further teaches display the value of the measurement in the region of interest (Collins [55, 56, 58, 67, 68, 69] measurements may be displayed as annotations in region of interest).
Collins does not specifically teach display the value of the measurement in a transparent sub-region of the user- positionable menu, which is surrounded by an opaque ring shaped region of the user-positionable menu.
However Fitzmaurice teaches display the region of interest in a transparent sub-region of the user- positionable menu, which is surrounded by an opaque ring shaped region of the user-positionable menu (Fitzmaurice [31, 36, 37] menu may be positioned based on user input location, content may be visible through the ring menu, ring menu may be opaque).

Regarding claim 6, Collins, Fitzmaurice and Meohrle teach the invention as claimed in claim 24 above. Collins does not specifically teach wherein the follow up action is an examination within a predetermined time period.
	However Meohrle teaches wherein the follow up action is an examination within a predetermined time period (Meohrle Fig. 14, recommendation(s) can be time period for follow up CTs)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHITA ROY whose telephone number is (571)272-5310. The examiner can normally be reached Monday-Friday 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN HONG can be reached on 5712724124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SANCHITA . ROY
Primary Examiner
Art Unit 2178



/SANCHITA ROY/Primary Examiner, Art Unit 2178